Citation Nr: 1333838	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982, March 2003 to May 2003 and December 2003 to March 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.    

In November 2012, the Veteran testified at a Video Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the claims folder.   

In March 2013, the Board remanded the issue on appeal for additional development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's hypertension was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in February 2008 and notice by letter was provided again in April 2012.  The content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letters included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's own assertions in support of his claim.  The Board notes that the complete service treatment records are not associated with the file.  In a memorandum dated in June 2008, VA explained that all efforts made to retrieve the Veteran's complete service treatment records failed and that any further effort would be futile.  The Board finds that the Veteran is not prejudiced by the incomplete service treatment records since the Veteran alleges that his hypertension began after service.    

The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded a VA examination in January 2012.  The Board remanded the appeal to request an addendum medical opinion that was provided in May 2013.  The Board finds that the VA examination and opinion were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309.

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

In his claim filed in February 2008, the Veteran asserts that symptoms of hypertension began in April 2005.  However, at the video hearing in November 2012, the Veteran claimed that his hypertension began in March 2006 when he was being treated at Biloxi VA Medical Center (VAMC).  He also claimed in his VA Form 9 dated in January 2010 that he suffers from chronic headaches and migraines that he asserts are symptomatic of hypertension.  He has also repeatedly claimed that his PTSD aggravates his hypertension.      

Turning first to direct service connection, the Board notes that the Veteran has a current diagnosis of hypertension.  The issue is whether he had hypertension in service.  As noted above, the Veteran's service treatment records are incomplete.  The records that are available are negative for complaints, treatment, or diagnosis of hypertension.  Further, the Veteran was discharged from active service in March 2005 and the earliest he claims to have had hypertension is in April 2005.  Therefore, the Board finds that service connection on a direct basis is not warranted. 

Presumptive service connection, as discussed above, may be available if the Veteran's hypertension was diagnosed within a year of his discharge from service.  The Veteran first claimed that his hypertension began in April 2005, a month after he was discharged from service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to report the blood pressure measurements as they were obtained and reported to him.   However, there are no medical records from April 2005 that show an elevated blood pressure reading.  The Veteran later asserted that his hypertension began in March 2006.
The Veteran and his representative have highlighted a reading of 208/93 from March 2006 and have asserted that this shows the beginning of the Veteran's hypertension.  This reading, found in the Biloxi VAMC records, came after the Veteran underwent dental treatment in which he had two teeth removed.  

After the surgery, the Veteran was waiting for his medication at the pharmacy when he fainted.  He was treated immediately and that is when his blood pressure was recorded as 208/93.   The Veteran reported not having a history of hypertension at that time.  He was treated with antihypertensive medications and monitored for several hours.  The record indicates that the VAMC healthcare provider thought the Veteran's blood pressure "came down nicely [to] 150's/80" and that the episode was "most likely secondary to pain" from the dental procedure.  

Over the next year, the Veteran's blood pressure fluctuated.  In July 2006, the Veteran's blood pressure was 137/87.  In August 2006, the Veteran's blood pressure was 159/87 and 141/87.  The Veteran was advised that he might be developing hypertension.  Then, in September 2006, the Veteran's blood pressure was 139/87.  As was noted by the VA examiner in the January 2012 VA examination report, which will be discussed below, there was not a sustained set of elevated high blood pressure readings after March 2006.    

In May 2007, the Veteran was seen at a private treatment facility, the Slidell Family Medicine Practice.  His blood pressure was measured as 154/94 and 160/100.  In June 2007, hypertension was diagnosed and the Veteran was started on medication.  This is the earliest diagnosis in the record.  This diagnosis came over two years after the Veteran was discharged from active duty.         
 
In January 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was taking medication for hypertension.  From July 2008 to the date of the examination, the examiner reported that the Veteran's blood pressure ranged from 120-141/71-84.  The examiner concluded that the "overall recorded blood pressure readings are lower in the last 3 years than they were at the time of diagnosis."        
The Board remanded this appeal and requested an opinion on the etiology of the Veteran's hypertension.  

The VA examiner opined that hypertension "is less likely as not caused by or a result of service" and it had not "manifest[ed] to a compensable degree within a year of separation, because hypertension was diagnosed in" June 2007.  The examiner notes that prior to June 2007, "there is no documented sustained elevation of blood pressure in the hypertension range.  The blood pressure reading of 208/93...following dental surgery did not represent chronic hypertension because there is no documented sustained elevation of blood pressure in the hypertensive range" until June 2007.  

The competent medical opinion from the two VA examiners and the VA treatment records is that the elevated blood pressure reading from March 2006 resulted from pain from the dental surgery and that there was no chronic hypertension at that time because there were no sustained elevated blood pressure readings.   There was no treatment or diagnosis of hypertension until June 2007, two years after service.  Therefore, the Board finds that service connection on a presumptive basis is not warranted.  

Finally, the Board considered whether service connection was warranted on a secondary basis.  The VA examiner who conducted the January 2012 examination did not offer an opinion on whether the Veteran's hypertension was secondary to PTSD.  Therefore, in the March 2013 remand, the Board requested an opinion on that issue.  The VA medical opinion was provided in May 2013.  

The VA examiner concluded that the Veteran's hypertension was not secondary to his PTSD.  The examiner noted that "the etiology of the Veteran's hypertension is strong family history of hypertension, because hypertension is about twice as common in subjects who have one or two hypertensive parents."  The Veteran's history shows that his mother had hypertension.  

Another risk factor the examiner identified in the Veteran included race.  The examiner noted that hypertension tends to be both more common and more severe in African Americans.  A final factor that the examiner identified in the Veteran was dyslipidemia, which the examiner explained "is associated with hypertension."  The examiner concluded that the "preponderance of medical evidence does not support aggravation of hypertension beyond natural progression."      

The competent medical evidence does not support a finding that secondary service connection is warranted.  The VA examiner identified several other factors causing the Veteran's hypertension.  The VA medical opinion provides a clear rationale based on the medical evidence in the claims file that the Veteran's PTSD did not cause or aggravate his hypertension.  Therefore, the Board finds that service connection cannot be granted.  

Accordingly, the preponderance of the evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


